DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment 
Receipt of the amendment and arguments/remarks filed on 01/18/22; and IDS dated 2/11/22 and 4/8/22 are acknowledged. 

Claim Status
Claims 34-35, 44-46, 50-60 and 81 are pending. 
Claims 1-33, 36-43, 47-49, 61-80 and 82-83 are cancelled.  

Instant claims have been amended to recite “fabric care active agents comprising at least a suds suppressor”. The following new rejection replaces the previous rejections of record, in light of the amendment:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 34-35, 44-46, 50-56, 58-60 and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacQuarrie (US 2005/0003991; cited in IDS mailed 5/4/12) in view of US 20050136772 to Chen et al (Chen), Mackey et al (US 2006/0134412), US 4683001 to Floyd et al., and US 4448699 to Barrat et al. 
Instant claims are directed to a method for treating a fabric article in need of treatment, the method comprising the step of treating the fabric article with a water-soluble nonwoven web comprising a plurality of discrete water-soluble filaments that are inter-entangled to form the water-soluble nonwoven web, the water-soluble nonwoven web further comprising one or more particulate active agents present in the water-soluble nonwoven web, wherein the plurality of discrete water-soluble filaments being meltblown water- soluble filaments comprising one or more water-soluble filament-forming materials comprising a hydroxyl polymer comprising polyvinyl alcohol and one or more fabric care active agents comprising at least a suds suppressor that are releasable from the plurality of discrete water-soluble filaments when exposed to conditions of intended use, wherein the total level of the one or more water-soluble filament-forming materials present in the plurality of discrete water-soluble filaments is 50% or less by weight on a dry filament basis and the total level of the one or more fabric care active agents present in the plurality of discrete water-soluble filaments is 50% or greater by weight on a dry filament basis wherein the one or more fabric care active agents are uniformly distributed throughout each of the plurality of discrete water-soluble filaments and wherein the plurality of discrete water-soluble filaments comprises less than 5% by weight on a dry filament basis of moisture as measured according to the Water Content Test Method.

MacQuarrie is directed to water soluble strips of film carrying surfactants for use as soaps and detergents (Abstract).  The films rapidly dissolve upon the addition of water and can be used as soap for cleaning clothes or in other household cleaning applications (paragraph 0002).  Polymers in the films include hydroxyl polymers including sodium carboxymethylcellulose and other water-soluble celluloses like hydroxypropyl methylcellulose as well as polyvinyl alcohols (paragraph 00010).   MacQuarrie teaches the hydroxyl polymers hold sufficient surfactant and generate desirable open foam upon the addition of water with agitation (paragraph 0005).  Surfactants include anionic, nonionic, amphoteric, and combinations thereof (paragraph 0011).  Example 2 of MacQuarrie discloses detergent strips comprising 20-25 wt.% HPMC, 10 wt.% water, 5 wt.% glycerin, 50-70 wt.% surfactant blend (sodium lauryl sulphate, alkylaryl ethoxylate carboxylic acid), and 1 wt.% fragrance (paragraph 0029).  The examiner is interpreting water, the surfactant blend, and fragrance to be fabric care active agents for a total amount of fabric care active agents being in an amount of 61-81 wt.%.  Further, glycerin is a plasticizer and thus, meets the limitations of instant claims 51-52.  MacQuarrie also teaches its final films can be dusted to prevent sticking with talcum powder (paragraph 0025).  The instant specification defines “particulates” as meaning a powder (see specification pg. 16, line 14) and “active agents” as meaning an additive that produces an intended effect in an environment external to a filament and/or nonwoven web comprising the filament of the present (see specification pg. 9, lines 20-21).  Thus, MacQuarries’s films dusted with talcum powder meet the limitations of a film comprising one or more particulate active agents set forth in instant claims 34.
For the claimed non-woven web comprising plurality of discrete water-soluble filaments (of polyvinyl alcohol), MacQuarrie does not teach a film composition in the form of a meltblown filament, which is then processed into a non-woven web.  However, MacQuarrie teaches that the film can be prepared by extrusion on a belt or on a carrier film such as a coated paper, and can also be transferred to a surface texture to the product [0023-0024]. 
MacQuarrie does not teach using the filmstrips to treat a fabric article. The teachings of Chen, and Mackey et al are relied upon.
Chen et al teaches employing nonwoven fibrous filaments comprising nonwoven polymers such as polyvinyl alcohol as a web with other abrasive and tissue fiber filaments and further include a number fabric care active agents for providing fabric care by transferring to a fabric. Chen teaches a composite structure comprising tissue webs and other nonwoven webs as scrubs for household and personal cleaning care applications (abstract, 0065, 0129), wherein the scrubbing product is a multilayered laminate with at least two distinct layers, an abrasive layer and an absorbent fibrous layer, such as in a tissue web. In one embodiment, Chen teaches that the abrasive layer is a meltspun web formed using a thermoplastic polymer, selected from the polymers such as polyvinyl alcohol [0059]. Chen further teaches that in addition to the tissue web and the abrasive layer, the scrubbing pad also includes functional agents such as soap, detergent, waxes for stain removers for rubbing on a cloth or laundry pre-treatment solution, enzymatic solutions for improved cleaning or fabric conditioning [0064 and 0156], all of which read on instant active agent [0158]. Chen teaches that the scrubbing product has good cleaning characteristics, wet resiliency and good flexibility [0152], and may have overall basis weight of less than 150 gsm. Chen teaches additives are added at 0.1% to 10% by weight solids relative to the dry mass of the layer to which it is applied, but can include up to 50% application levels [0169].
Mackey et al is directed to polysaccharide fibers that can include polyvinyl alcohol (paragraph 0080) and methods of making the same.  Mackey et al teach its fiber compositions can be used to make film compositions (abstract; paragraph 0110) and that its fibers can be spun by spun bonding, melt blowing, continuous filament producing and/or low fiber producing (paragraph 0096). Mackey teaches that the polysaccharide fibers can be in the form of a fibrous web, which can be incorporated in to a tissue, paper, towel etc [0030]. For the term “web”, Mackey teaches a fibrous structure or a film, wherein the web is a physical structure that includes two opposite planar surfaces (reads on the instant inter-entangled) [0032-0033]. Mackey teaches polysaccharides that are water-soluble [0038]. Fiber formation described in [p0104-0197]. 
Therefore, a skilled artisan reading Mackey et al would readily appreciate that the film composition of McQuarrie would be suitable for forming nonwoven fabric from inter-entangled fibers because Mackey teaches forming a web with good tensile strength properties.
Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant was made to prepare the water-soluble film strips of MacQuarrie as a non-woven web, by the melt blowing process of Chen and Mackay, to arrive at the claimed water soluble non-woven fibers of polyvinyl alcohol that are inter-entangled, and further containing the fabric care actives such as surfactant blend or perfumes (of MacQuarrie). One of an ordinary skill in the art would be motivated to do so because Chen and Mackay constitute analogous art since both the references teach formation of the web or films comprising polyvinyl alcohol fibers (similar to MacQuarrie). Further, Chen teaches that the meltblown method of preparing a nonwoven multifilament material, such as polyvinyl alcohol, include active agents suitable for treating a fabric article (such as cloth or laundry) and provide good wet resiliency and good flexibility. Further, Mackay also teaches that preparing the multifilament webs by the claimed melt blowing technique provides good wet tensile strength. 
For the instant claimed plurality of discrete filaments, while Chen does not mention inter-entangled filaments or fibers, paragraph [0080] of Chen teaches that the abrasive layer can be made of two or more different types of fibers that are curled, straight fibers, of same or different polymeric combination, or two or more different meltblown sub-layers are formed and bonded together. Chen further teaches forming “multifilamentary aggregates” that are aggregates of two or more polymer strands formed by partial coalescence of adjacent fibers and joined at least on some portions of the strands [0082, 0084]. Figure 8 of Chen shows a highly textured web (which can be construed to highly inter-entangled from the figure 8) meltblown layer 32 attached to a relatively flat absorbent layer. Chen teaches that the twisting of multifilamentary aggregates provide more abrasive surface than the untwisted aggregates [0222] and suggests twisting of at least 50 aggregates for 180 degrees twist. 
Hence, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention to choose to modify the teachings of MacQuarrie (modified by Chen and Mackay) and further prepare the polyvinyl alcohol filaments in the form of discrete inter-entangled or twisted filaments (further containing active agent such as surfactant or detergent suggested by MacQuarrie and Chen respectively). The motivation to do so comes from Chen because Chen teaches that the twisting of multifilamentary aggregates provide more abrasive surface than the untwisted aggregates [0222] and suggests twisting of at least 50 aggregates for 180 degrees twist. Further, Mackay also teaches that preparing the multifilament webs by the claimed melt blowing technique provides good wet tensile strength. 
Claim 34 recites that filament forming materials comprise a hydroxyl polymer comprising polyvinyl alcohol, MacQuarrie teaches polyvinyl alcohol as explained above. Further, a skilled artisan would have been able to include more than one filament in the teachings of MacQuarrie because Chen teaches multilayer filaments of different types of polymers (including polyvinyl alcohol) for providing household care applications including fabric care. One of an ordinary skill in the art, at the time of the instant invention was made, would have recognized that non-woven polyvinyl alcohol material is suitable for providing a fabric caring detergent and provides the desired dissolution of the detergent as well as adequate seal strength, (taught by Chen), and when prepared by meltblown methods of Chen would result in good cleaning characteristics, wet resiliency and good flexibility. 
Chen also suggests incorporating a number of other active agents such as waxes for stain removers for rubbing on a cloth or laundry pre-treatment solution, enzymatic solutions for improved cleaning or fabric conditioning, in addition to detergents (waxes for stain removers for rubbing on a cloth or laundry pre-treatment solution, enzymatic solutions for improved cleaning or fabric conditioning and Unilever). Hence, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the films of MacQuarrie et al comprising polyvinyl alcohol by extruding the film composition into spunbond fibers, and spinning them by melt blowing as taught in Mackey et al.  One would have been motivated to have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately—namely, to deliver particulate surfactants or other fabric care active agents, contained therein upon contact with water. Because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art as taught by Mackey et al, the claimed invention is obvious. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (S. Ct. 2007).  Further, a skilled artisan would have a reasonable expectation of success that MacQuarrie’s films comprising polyvinyl alcohol could be spun and melt blown since Mackey et al and Chen teach meltblown fibers comprising polyvinyl alcohol.
Regarding the amount of filament forming material and fabric care active agents recited in instant claims 34, 44-45 and 60 and the weight ratio of instant claim 46, MacQuarrie's example 2 (see paragraph 0029; teachings above) suggests these amounts especially if water, the surfactant blend, and fragrance are interpreted to be fabric care active agents. 
 It would have been obvious to an artisan of ordinary skill at the time the invention was made to manipulate and optimize the amount of filament forming material and fabric care active agents.  Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of success to determine the optimal amount depending on the desired release of the surfactant and cleaning performance of the composition.  It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05. 
For the claimed active agent in discrete filaments, the teachings of US 4683001 to Floyd et al., have been relied upon.
Floyd teaches providing a cloth which is coated or impregnated in a discontinuous manner with a polish composition comprising silicone oil, a detergent and soap or wax (abstract; col. 1, l 45-67). The polishing wipe further comprises may have added thereto antistatic agents, UV absorbers and mineral oil (lines bridging col. 1-2).  The description of fig. 1 includes a wipe on which a polishing material is applied in discontinuous pattern such as dots or arranged in a pattern of straight rows on substrate (col. 2, l 29-46) and further that the polishing agent could be placed within the sheet or as an encapsulated area (col. 2, l 55-60). While the polish areas are hydrophobic and do not absorb water, they dissolve in water and impregnated soap and detergent (col. 2, l 65-68). Floyd teaches that the substrate of the wipe may be any suitable woven and nonwoven material and made from cotton, blends of cotton or polyester, including meltbown materials such as polypropylene coated with discrete spots of waxy material/silicone material (col. 3, l 39-45), which allowed for the release of wax from the substrate in a better method.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to first prepare the plurality of films of MacQuarrie et al  as having inter-entangled films (modified by the teachings of Chen) as discrete bundles or portions or regions or groups of filament, and further include the active agents such as detergent, soaps or waxes (taught by MacQuarrie and Chen) in the form of distinct or discrete patterns throughout the desired regions of the discrete filaments. One would have been motivated to do so because Floyd teaches that the inclusion of active agents in discontinuous and discrete patterns enable release of the active agent in a better fashion from the nonwoven melt-blown web materials. Hence, a skilled artisan would have expected a better release of the waxy material while also enabling the release of detergents or soaps from the substrate. The motivation to add the active agent to discrete regions of inter-entangled filaments is a matter of design or choice because one skilled in the art would have recognized from the teachings of the above references that one can only apply the active agents over all the filament fibers or discrete portions. 
MacQuarrie teaches water, polymer base, and modifying agents (including surfactants and fragrances) are mixed together until a homogeneous slurry is obtained before casting (paragraphs 0017-0019). Therefore, a skilled artisan would have been motivated to homogeneously mix the filament-forming materials that are desired to be treated with fabric care active agents before subjecting the mixture to extrusion and fiber spinning.  Accordingly, a skilled artisan would have a reasonable expectation that the filaments produced from the prior art's teachings would result in filaments comprising fabric care active agents that are uniformly distributed.
Regarding the limitation of instant claim 55 and wherein the filament comprises two or more different filament-forming materials; example 3 of MacQuarrie discloses detergent strips comprising polyethylene glycol and hydroxypropyl methylcellulose (see paragraph 0031), which are two different filament-forming materials. 
Regarding the limitations directed to “dry filament basis" and the filaments’ water content recited in instant claims 58-59; the examples of MacQuarrie’s water soluble film strips do not contain more than 15 wt.% water, which meets the definition of the instant specification (see paragraphs 0028-0035 of MacQuarrie and pg. 15, lines 16-23 of the instant specification).  Since the examiner does not have access to laboratory equipment to carry out the Water Content Test Method described in the instant specification; burden is on applicant to prove otherwise and show that MacQuarrie’s modified composition does not exhibit the instant water content.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and MPEP 2112-2112.02. 
Regarding the limitation “meltblown filament” and the limitation of instant claim 60 wherein the filament is made by a spinning process; it should be noted that these limitations are product-by-process, whereas independent claim 34 is directed to a method of a treating a fabric article. As a result, a determination of patentability is only based on the product itself.  Applicant is directed to MPEP 2113, which states that "If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, it is the examiner’s position that the product rendered obvious by the prior art above meets all the limitations of the structure implied by the process steps of instant claim 60. Further, Mackey teaches fibers can be spun by spun bonding, melt blowing, continuous filament producing and/or low fiber producing (paragraph 0096) and Chen also teaches meltspun web formed nonwoven fibrous filaments.
Instant claim 34 have been amended to recite “one or more fabric care active agents comprising at least a suds suppressor”.  A review of the instant specification for the definition or the scope of suds suppressors, paragraph [0042] states that a variety of materials can be used as suds suppressors. [0042] exemplifies suppressors including monocarboxylic fatty acids, soluble salts thereof, high molecular hydrocarbons such as paraffins, fatty acid esters of alcohols, waxy hydrocarbons, silicone suds suppressors, secondary alcohols etc. In this regard, Floyd teaches providing a cloth which is coated or impregnated in a discontinuous manner with a polish composition comprising silicone oil, a detergent and soap or wax (abstract; col. 1, l 45-67). 
Furthermore, US 4448699 to Barrat teaches laundry additive products incorporating a specific amino-silane in combination with a flexible non-particulate substrate (col. 1, l 9-16). Barrat teaches that the substrate can be a water-soluble material such as a polyvinyl alcohol, that can be formed into woven or non-woven fibrous structures (col. 13, l 30-35 and 43-49).  Barrat teaches that the non-woven substrates can be filamentous or fibrous products, with random array of fibers (col. 15, l 55-67). For the adjuvants, among several, Barrat teaches suds controlling agents such as suds boosting, stabilizing or suppressing agents, and in particular teaches suppressing additives i.e., silicone materials (col. 19, l 61-col. 20, l 50).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to first prepare the plurality of films of MacQuarrie et al (modified by the teachings of Chen and Mackey) to include the active agents such as detergent, soaps as well as waxes (Floyd) or suds suppressing agents such as those taught by Barrat.  One would have been motivated to do so because Floyd teaches waxes for providing polishing effect and Barrat teaches suds suppressors are preferred over suds controlling agents and in amounts up to 5% in combination with actives such as surfactants (col. 20, l 43-49). A skilled artisan would have expected to provide polyvinyl alcohol substrate that releases both a fabric care active such as a detergent or soap and also control the foam or lather due to the presence of a suds suppressor of Barrat or provide a polishing effect due to the waxy material of Floyd. 


2.	Claims 34-35, 44-46, 50-60 and 81 are rejected under 35 U.S.C. 103(a) as being unpatentable over MacQuarrie (US 2005/0003991; cited in IDS mailed 5/4/12) in view of US 20050136772 to Chen et al (Chen), Mackey et al (US 2006/0134412) and US 4683001 to Floyd et al., and US 4448699 to Barrat et al, and further in view of Cole et al (US Patent No. 7,226,899; cited in IDS mailed 5/4/12).
The teachings of MacQuarrie, Chen et al, Mackey, Floyd and Barrat et al are discussed above.
The combination of references do not teach a dissolution aid. These deficiencies are remedied by Cole et al. 
Cole et al is directed to a fibrous matrix of detergents comprising surfactants (Abstract).  Cole et al teach that its fibers can further include cleaning related ingredients such as water hardness adjusting agents and stain removal enzymes (column 5, lines 26-31), which read on dissolution aids. 
Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was made to utilize dissolution aids in the rendered obvious filaments in the compositions of MacQuarrie (modified by Chen et al, Mackey, Floyd and Barrat).   One would have been motivated to, for example, to add a water softener, such as sodium or potassium chloride in order to improve stain removal properties and lathering of MacQuarrie’s modified compositions. A skilled artisan would have a high expectation of success because Cole et al teach detergent compositions in the form of filaments.


Response to Arguments
Applicant's arguments filed 01/18/22 have been fully considered but they are not persuasive. 
Applicants submit that MacQuarrie in view of Chen, Mackey, Colegrove and Mack fails to teach each and every element of claim 34, It is argued that the references fail to teach a water-soluble nonwoven web comprising a plurality of discrete, inter-entangled water-soluble filaments comprising one or more fabric care active agents comprising at least a suds suppressor and one or more filament-forming materials comprising polyvinyl alcohol. Applicants respectfully submit that MacQuarrie fails to teach a suds suppressor within its film strips, and that Chen, Colegrove, Mackey and Mack fail to overcome the deficiency of MacQuarrie’s teachings. Applicants’ arguments are not persuasive because instant rejection additionally relies on the teachings of Barrat et al (US 4448699) for suds suppressors. Hence, the argument is not found persuasive. Further, instant rejection (as well as the previous Non-final rejection) does not rely on the teachings of Mack and Colegrove references, as argued by the applicants.  With respect to claim 57, Applicants further argue that Cole reference fails to teach each and every feature of claim 34. However, the teachings of Cole have only been relied upon for a dissolution aid. Applicants have not separately argued the merits of the rejection with respect to Cole reference. Hence, the arguments are not persuasive. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached Generally M- F 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached at 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611